DISSENTING OPINION
By KOVACHY, J:
I do not agree with the majority.
The evidence in this case is clear and undisputed. The plaintiff was operating his automobile west-bound on West Superior Avenue and stopped in compliance with a red light ■ at West 9th Street. The defendant was operating his auto*160mobile east-bound over the high level bridge and likewise stopped his vehicle in compliance with the red light at West 9th Street. The defendant was the second automobile in line and, when the green light came on for him, proceeded easterly into the extremely wide intersection with the intention of making a left hand turn north into West 9th Street. The green light for west-bound traffic was delayed six or eight seconds and when it came on, the plaintiff proceeded across the intersection westerly with the intention of ■ going across the high level bridge. He had proceeded some 57 feet when he observed defendant’s automobile turning in front of him fifteen to eighteen feet away. His automobile struck defendant’s automobile on the right side, causing considerable damage to both.
It seems obvious that the purpose of delaying the green light for west-bound traffic was to hold traffic back to afford east-bound vehicles making left hand turns, a short surcease from the constant flow of west-bound traffic at this busy intersection, and consequently to allow more automobiles to negotiate the left hand turn than would be possible were the green lights operating in unison.
In my opinion, the mere changing of the timing of standard lights to conform to the practical necessity in the movement of vehicles at a given intersection, cannot, nor does not change the law with respect to such movements. The law for operators making a left hand turn at intersections reads as follows:
“The operator of a vehicle, street car or trackless trolley within the intersection intending to turn to the left, shall yield the right of way to any vehicle, street car or trackless trolley approaching from the opposite direction.” Sec. 6307-41 GC.
The defendant in this case did not yield the right of way to the plaintiff who, under the circumstances, had the preference under the law and as a result the defendant was negligent.
Sec. 6307-2 GC—
“The ‘right of way.’ The right of a vehicle, street car or trackless trolley, or pedestrian, to proceed uninterruptedly in a lawful manner in which he or it is moving in preference to any vehicle, street car, trackless trolley or pedestrian, approaching from a different direction in its or his path.”
This negligence was the proximate cause of the accident. The court below, therefore, in my opinion, rendered the proper judgment in favor of the plaintiff.